CONNOR, I.
Tbe cause of action on tbe note involved in tbis action accrued on 3 February, 1931.
Tbe statute of limitations began to run at tbat date against tbe bolder and in favor of both tbe maker and tbe guarantor of tbe note. C. S., 405; Trust Co. v. Clifton, 203 N. C., 483, 166 S. E., 334.
No voluntary payment has been made on tbe note since tbe cause of action accrued by either tbe maker or tbe guarantor. Tbe wrongful application by tbe liquidating agent of tbe Corporation Commission of tbe sum of $2,000, which be charged to tbe account of tbe maker, was not a voluntary payment of tbe note, and did not stop tbe running of tbe statute of limitations. See Bank v. King, 164 N. C., 303, 80 S. E., 252. Tbe statute of limitations continued to run against tbe bolder and in favor of tbe guarantor of tbe note, until tbe issuing of summons in tbis action against tbe guarantor on 11 May, 1934.
More than three years having elapsed from tbe date tbe cause of action in tbis note accrued to tbe date of tbe commencement of tbis action, tbe action is barred. C. S., 441 (1). See Trust Co. v. Clifton, supra.
There was error in tbe judgment of tbe Superior Court in tbis action. Tbe judgment is
Reversed.